Title: To James Madison from George Nicholas, 6 November 1795
From: Nicholas, George
To: Madison, James


Dear Sir,Novr. 6th. 95.
Since my last to you I have been favored with one or two of your friendly letters, for which I am much obliged to you. The want of such matter as I suppose would be agreeable to you, is the only cause of my not writing oftener: for it is very much my wish, to receive your part of the correspondence, as often as I can.
Our western and local politicks, have all been swallowed up by Jay’s treaty: Wayne’s is no more spoken of, than if it had never taken place at all. Your observations on that infamous production, were just and striking: it may truly be said, to have violated the constitution in it’s most essential parts; and to have sacraficed the honor, the independence, and the best interest of the U. S. We have but one sentiment respecting it in this country, but yet, from American indolence and indifference, there will not be that expression of the general sense of the people, which ought to take place on all such great questions. Our Senator, who was before known to, and detested by, the honestest and best informed part of the community, has now convinced all, that he is unworthy of the public confidence. His conduct, and his being at liberty to counteract the wishes of the state for six years, have satisfied us that such power ought not to be given for such a length of time: and that to prevent a Senator from acting contrary to the inclinations and interests of his state, there should be a power vested in the state legislatures to recal him, when he does act in this manner. Such checks might be added to this power, as would prevent it from being used, except in such cases, where the Senator should betray his trust, in the most glaring manner.
I send you two pieces on the treaty, which contain my sentiments: I do not suppose the thoughts they contain are new, (tho’ I have not seen many of them in print) but they will serve to shew, that we think on the subject, and do not blindly follow the opinions of others.
As far as I can understand the question, unless some stand is made against the treaty, the powers of the general government will be unlimited, and the P. and S. may assume to themselves, such parts of them as they please. The H. of R. are the only constitutional power which can say they have erred. All seems to depend on their virtue and firmness. If they give way, the constitution is a dead letter; and like the house of commons in England, their only business will be, to pass laws to carry into execution, the wicked schemes of others. But they will not have the same excuse with the house of commons: there the powers of the different branches of the government are not defined as they are here: and even the exercise of the power which is supposed to be vested in the king in a manner as contrary to the great interest of the nation, as has been done in this instance, would there be sure to bring on the advisers of it, disgrace and ruin. But if the H. of R. speak on this occasion in a firm and decided manner, it will prevent such attempts in future, and put a stop to the baneful effects of the present treaty. As our dependence is on the house of representatives, so our great hope that they will do what is right, arises from an expectation that you will zealously urge them to do so. Our knowledge of the characters who compose that house, induces us to suppose, that unless you do really exert yourself, one of the greatest and most important occasions, in which virtue and abilities could be used for the public benefit, will be lost. I am confident if you view the subject in the same light, that no considerations will be sufficient to prevent you from making those exertions.
Our treaty with England, and the peace between France and Spain, have I make no doubt, destroyed all just expectation of our obtaining the navigation of the M——i by negociation: and the timidity and policy of our government, have long since convinced us that we were not to obtain it, with their assistance, by any other means. Patience is all we have left to depend on: we shall the more willingly lend an ear to it’s dictates, as we see, that the increasing population of the western country is such, as will in a very few years, only make it necessary for us to say, we will have it, to make it prudent for the Spaniards to relinquish it. They have already settled at the mouth of the Ohio, and I wish they had stations at the mouth of every stream emptying into. If we must be subject to their pleasure and caprice, and if we are not allowed to trade with, or find any other people, for God’s sake, let us have 100 times as many of them, as we now find. Besides, if they were very numerous, there would not the same disgrace attend our submissions to them, which must follow our present conduct. I suppose the little tyrant, who now gives law to us at New Orleans, is a slave in or to his country, of about the twentieth order; and depends by about twenty removes, for his office, on the smiles of a whore or a pimp. But these things are not strange, and ought to be unexpected, as our government has got into the hands of men, who administer it for their own benefit only, and who already consider the U. S. as their property.
The present state of this country, is prosperous beyond all expectation. Our land at some distance from any town, has sold as high as £5.10 an acre, with very inconsiderable improvements on it. All the first adventurers who have been prudent enough to keep their lands are now wealthy. The great rise in their value, has made my situation perfectly easy and independent.
This country is peculiarly my favourite one, because it has restored me to that amount of property, which I had inconsiderately squandered away in another country: and because I believe, that the fire of liberty, will blaze conspicuously here, long after it has been extinguished in Eastern America. It will I think, depend much on you, whether the day of it’s extinguishment, shall soon arrive in that quarter, or be postponed to a distant period. With the most sincere respect and esteem, I am, yr. friend and servt.
G: Nicholas
I see before me a paper which tells many truths of our Senator; I send it with those mentioned above. When you have read them, I will thank you to deliver them to my friend Tazewell.
